Order entered January 13, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01241-CV

                                TIMOTHY HOLZ, Appellant

                                              V.

                              U.S.A. CORP., ET AL., Appellees

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-05101

                                          ORDER
       By motion filed January 9, 2014, appellant, a pro se inmate, seeks a copy of certain

portions of the clerk’s record so that he may file an amended brief that complies with the Texas

Rules of Appellate Procedure. By separate motion filed the same date, appellant also seeks an

extension of time to file his amended brief. We GRANT the motions to the extent we DIRECT

the Clerk of the Court to send appellant a paper copy of the sixty-eight page clerk’s record and

ORDER appellant to file his amended brief no later than February 14, 2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE